2022 UT 11


                             IN THE

       SUPREME COURT OF THE STATE OF UTAH

              JOHNATHAN BUCK and BROOKE BUCK,
                        Petitioners,
                                v.
                  UTAH STATE TAX COMMISSION,
                          Respondent.

                          No. 20200531
                     Filed February 24, 2022

           On Petition for Review of Agency Decision

                           Attorneys:1
        Samuel A. Lambert, Salt Lake City, for petitioners
Sean D. Reyes, Att‘y Gen., Stanford E. Purser, Deputy Solic. Gen.,
John McCarrey, Asst. Att‘y Gen., Michelle Lombardi, Asst. Att‘y
              Gen., Salt Lake City, for respondent

   JUSTICE HIMONAS authored the opinion of the Court in which
       CHIEF JUSTICE DURRANT, ASSOCIATE CHIEF JUSTICE LEE,
           JUSTICE PEARCE, and JUSTICE PETERSEN joined.

   JUSTICE HIMONAS, opinion of the Court:
   ¶1 We ―should have a tax system that looks like someone
designed it on purpose.‖2 Petitioners, John and Brooke Buck, offer

___________________________________________________________
   1 Attorneys for amici curiae: Mark K. Buchi, Steven P. Young,
Nathan R. Runyan, Salt Lake City, for American College of Tax
Counsel; Paul W. Jones, Salt Lake City, for Utah Taxpayers
Association and Utah Association of Certified Public Accountants;
Gary R. Thorup, Salt Lake City, for Wayne L. Neiderhauser and M.
Keith Prescott.
   2  Attributed to William E. Simon, Former Secretary of the
Treasury. See N. Gregory Mankiw, A Better Tax System (Assembly
Instructions   Included),  N.Y.   TIMES   (Jan.    21,   2012),
                                                   (continued . . .)
                     BUCK v. TAX COMMISSION
                       Opinion of the Court
a plain-meaning interpretation of section 136—the Domicile
Provision—of the Utah Individual Income Tax Act, UTAH CODE
§§ 59-10-101 to 59-10-1405 (IITA),3 that suits this obvious and
sensible statement. Respondent, the Utah State Tax Commission,
not so much.
    ¶2 Where an individual is domiciled can have huge income
tax consequences. In this case, the Tax Commission determined the
Bucks ―were domiciled in Utah for the 2012 tax year‖ and,
therefore, owed nearly $400,000 in back taxes and interest.
    ¶3 The Bucks dispute the Tax Commission‘s determination.
They maintain they were domiciled not in Utah but Florida in
2012, and they argue the Commission‘s decision suffers from
significant interpretive and constitutional defects. On the
interpretive side, the Bucks contend that the Commission
stumbled in construing IITA to mean that they had claimed a
residential property exemption on their Utah residence, triggering
the rebuttable presumption of domicile under section 59-10-
136(2)(a). The Bucks further contend that the Commission
compounded this error by reading section 136 as barring
consideration of ―virtually all‖ evidence relevant to the Bucks‘
ability to rebut the presumption. On the constitutional side, the
Bucks take the position that section 136, ―as interpreted and
applied by the Commission,‖ unconstitutionally deprived them of
due process and other constitutional rights.
    ¶4 We agree with the Bucks on their second point: The Tax
Commission erred as a matter of law in interpreting section 136 to
effectively preclude them from being able to overcome the
rebuttable presumption of domicile. In addition, the stipulated
facts, which the Commission basically adopted, decisively
demonstrate that the Bucks were not domiciled in Utah in 2012 for
income tax purposes. Accordingly, we reverse the Commission‘s
decision on this basis alone. And because we need not, we do not
reach either the question of whether the Bucks had claimed the
residential property exemption or the question of whether the




https://www.nytimes.com/2012/01/22/business/four-keys-to-a-
better-tax-system-economic-view.html.
   3 All references to IITA are to the provisions in effect in 2012,
the tax year in question.


                                 2
                        Cite as: 2022 UT 11
                       Opinion of the Court
Commission‘s interpretation of the Domicile Provision would
render it unconstitutional.4
                          BACKGROUND
   ¶5 John Buck is one of the blessed few talented enough to
make a living playing baseball, America‘s pastime. He started his
career in 1998. He and Brooke married the following year.5
   ¶6 In 2004, John was traded to the Kansas City Royals. That
same year, the Bucks purchased a house in Arizona, where the
Royals hold spring training.
   ¶7 In 2007, the Bucks purchased a house in Bluffdale, Utah, to
have a place close to Brooke‘s mother—Brooke was pregnant with
twins at the time. The house received a primary residential
property tax exemption from 2008 through 2013. The Bucks,
however, took no action to request this exemption.
   ¶8 Testifying before the Tax Commission, Brooke spoke to the
nature and quality of the Bucks‘ living accommodations in Utah.
According to Brooke, the Bluffdale house ―was among the first in a
new development and was surrounded by‖ many bank-owned

___________________________________________________________
   4  Still, we note the Attorney General did not defend the Tax
Commission‘s interpretation against the Bucks‘ charge that it
renders the Domicile Provision unconstitutional. Infra ¶ 48.
Accordingly, and as we explain below, even if we were to credit
the view that the Commission‘s interpretation is reasonable and
thus creates an ambiguity in interpreting the statute, the
uncontested constitutional problems would cut against adopting
the Commission‘s view. Infra ¶ 48; see, e.g., ANTONIN SCALIA &
BRYAN A. GARNER, READING LAW: THE INTERPRETATION OF LEGAL
TEXTS 247 (2012) (―‘Where a statute is susceptible of two
constructions, by one of which grave and doubtful constitutional
questions arise and by the other of which such questions are
avoided, our duty is to adopt the latter.‘‖ (brackets omitted)
(quoting United States ex rel. Attorney General v. Delaware & Hudson
Co., 213 U.S. 366, 408 (1909))).
   5 Again, this case comes to us from the Tax Commission on a
set of findings of fact almost entirely grounded on the parties‘
written stipulation. We lay out those facts in some detail as we
have elected to fully resolve this matter instead of returning it to
the Commission for further proceedings. Infra ¶¶ 49–51.


                                 3
                      BUCK v. TAX COMMISSION
                        Opinion of the Court
lots following the Great Recession.6 Also according to Brooke, the
resultant lack of neighbors led to a sense of isolation and a lack of
community. She further testified that these ―feelings of isolation‖
were ―deepened‖ by ―one of the major streets that would link‖ the
house ―to neighboring areas‖ being gated. Similarly, she testified
that ―yet another impediment to a sense of community‖ was the
―sporadic‖ or ―lack of‖ snow removal near the house.
   ¶9 In November 2010, John signed a three-year contract with
the Florida Marlins. A few months later, the Bucks moved to
Florida.
   ¶10 The Bucks first attempted to buy a place in Pembroke
Pines, Florida. When the deal fell through, they rented a house in
Davie, Florida. The term of the lease was April 2011 through
March 2012.
    ¶11 In December 2011, the Bucks entered into an agreement to
lease a home in Plantation, Florida, from February 2012 through
January 2013. The agreement provided for an additional writing
that would allow the Bucks to buy the home during the lease term
for $1,550,000. The record suggests that the Bucks took possession
in April 2012.
   ¶12 From 2008, shortly after the Bucks purchased the Bluffdale
house, to 2012, the relevant tax year, the assessed value of the
house, per Salt Lake County, had fallen from $712,290 to $548,090.
Given the precipitous drop in value, the Bucks, quite
understandably, did not think the Utah real estate market
favorable in 2011 or 2012 and elected not to try to sell the house at
that time. They also thought it convenient to have a place to stay
when they were visiting Utah. In keeping with this thinking, in
2012, John spent eleven or so full or partial days, and Brooke spent
twenty-two full or partial days, in Utah visiting relatives.
     ¶13 John‘s baseball career was not the only reason the Bucks
moved to Florida. They also moved to give one of their sons, who,
at the time, was suffering from a severe developmental delay and
little language ability, access to superior doctors and educational
programs. To this end, the Bucks enrolled their son in the Broward
Early Steps program at the Children‘s Treatment & Diagnostic

___________________________________________________________
   6  The facts reflect that an article in the May 24, 2010 edition of
The Salt Lake Tribune noted the home foreclosure rate in Utah was
the fifth highest in the United States.


                                  4
                        Cite as: 2022 UT 11
                       Opinion of the Court
Center in Fort Lauderdale, Florida, in early 2011, the Indian Trace
Elementary special needs and early intervention preschool
program in Weston, Florida, from August 2011 through June 2012,
and the preschool at Temple Beth Emet in Plantation, Florida, from
June 2012 through June 2013.
   ¶14 The Bucks enrolled their other son in Cambridge School in
Weston, Florida, from August 2011 to June 2012, and then summer
school and preschool at Temple Beth Emet in Plantation, Florida,
from June 2012 through June 2013.
   ¶15 Both Buck children participated in karate and soccer
during the 2012 school year. And a Florida pediatric group
provided the children with all of their routine medical care.
    ¶16 In the 2011 to 2013 time period, the Bucks arranged their
lives around their Florida residence. They belonged to a Florida
church congregation, where Brooke volunteered to teach children‘s
classes; they joined the Weston YMCA (in 2011); they held a gym
membership in Weston (in 2011 and 2012); and they took part in
the 2012 Dan Marino Walkabout Autism event in Florida. In
addition, John volunteered with Camp Shriver in Miami, which is
associated with Special Olympics Miami Dade County, and Brooke
served as a room mother at Indian Trace Elementary and Temple
Beth Emet.
   ¶17 The Bucks‘ pets were also part of the move to Florida,
receiving their care from a Florida veterinarian throughout 2011,
2012, and into 2013. In actual fact, the Bucks became the poster
family in Florida for public service messages urging pet adoption.
And Brooke served as a campaign leader to reduce animal killings
in Miami-Dade County.
    ¶18 John and Brooke obtained Florida driver licenses in
September 2011. They also registered to vote in Florida in
September 2011 and remained registered to vote there in 2012.
John acquired a nonresident Utah hunting license in 2012 (mailed
to him in Florida).
   ¶19 The Bucks registered two vehicles in Utah in the 2011 to
2013 timeframe: a 2010 Ford F250 truck, which they gave to
Brooke‘s father to use, and a 2007 Acura MDX, which they gave to
her mother. A commercial trailer was also registered in the Bucks‘
name in Utah, beginning May 2012. The trailer was purchased by
Brooke‘s father to be used in a business the Bucks partly owned
but that was operated by the father. They registered the rest of
their vehicles during the relevant timeframe in Florida. These

                                5
                     BUCK v. TAX COMMISSION
                       Opinion of the Court
vehicles include a Jeep Wrangler, Toyota Sequoia, BMW, and Ford
Expedition.7
    ¶20 Brooke testified that in 2012 she and John received the
bulk of their mail at their Florida address. The Bucks continued to
get a lesser amount of their mail at the Bluffdale address, and that
mail largely related to the Bluffdale property itself. Furthermore,
for that mail, the Bucks arranged to have Brooke‘s mother send it
to them in Florida.
    ¶21 In terms of taxes and tax filings, the Bucks filed a Utah
form TC-40B averring they were only part-time Utah residents in
2011. The Bucks had no income from a Utah source in 2012 and
filed no Utah tax return for that year; they instead filed state tax
returns in California, Missouri, Ohio, and Wisconsin in 2011 and
2012, indicating on all of those returns that they were residents of
Florida. The tax returns were all filed using an address in New
Jersey, the location of their accountant.
    ¶22 The record suggests the Bucks returned to Utah sometime
in 2013. At that time, they moved into their Bluffdale house, which
required significant renovations to bring it up to the standards the
Bucks enjoyed in Florida.
    ¶23 In 2018, the Tax Commission‘s Auditing Division
concluded that the Bucks were domiciled in Utah in 2012. The
Bucks filed a petition for redetermination to the Commission. The
Commission held a formal hearing in 2019, and issued its findings
of fact, conclusions of law, and final decision in 2020, finding the
Bucks to have been domiciled in Utah in 2012 and putting them on
the hook for almost $400,000 in taxes and interest. The Bucks filed
a petition for review.
          JURISDICTION AND STANDARD OF REVIEW
    ¶24 This matter comes before us on appeal from a final
decision of the Tax Commission following a formal hearing. As
such, we exercise jurisdiction under Utah Code section
78A-3-102(3)(e)(ii). And we review the Commission‘s decision,
which was predicated on the Commission‘s interpretation of IITA
(a pure question of law), for correctness. See Ellis-Hall Consultants



___________________________________________________________
   7 The Jeep Wrangler was registered in Utah in January 2011,
and then in Florida from January 2012 through July 2013.


                                 6
                        Cite as: 2022 UT 11
                       Opinion of the Court
v. Pub. Serv. Comm’n, 2016 UT 34, ¶ 27, 379 P.3d 1270; UTAH CODE
§ 59-1-610(1)(b).
                           ANALYSIS
    ¶25 In the proceedings below, the Tax Commission narrowly
construed Utah Code section 59-10-136, the Domicile Provision. In
the Commission‘s view, it could (and should) consider virtually no
evidence relevant to the presumption of domicile accompanying
IITA‘s primary residential property tax exemption. The Bucks
countered that the Commission‘s narrow take makes a rebuttable
presumption irrebuttable, a nonsensical outcome. As the Bucks
rather expressively put it in their principal brief to us: ―[A]s
interpreted by the Commission, the Domicile Presumption is
invoked by the thinnest of conditions and cannot be rebutted by
the thickest sheaf of evidence.‖
   ¶26 The Bucks are right.
   I. THE PLAIN MEANING OF THE DOMICILE PROVISION
                   BACKS THE BUCKS
    ¶27 When we interpret a statute, we start with the plain
language of the provision, reading ―it in harmony with other
statutes in the same chapter and related chapters.‖ Kamoe v. Ridge,
2021 UT 5, ¶ 15, 483 P.3d 720 (citation omitted) (internal quotation
marks omitted). ―If, after conducting this plain language review
we are left with competing reasonable interpretations, there is
statutory ambiguity.‖ Bryner v. Cardon Outreach, LLC, 2018 UT 52,
¶ 10, 428 P.3d 1096. ―However, ‗a statute susceptible to competing
interpretations may nevertheless be unambiguous if the text of the
act as a whole, in light of related statutory provisions, makes all
but one of those meanings implausible.‘‖ Id. (quoting Utah Pub.
Emps. Ass’n v. State, 2006 UT 9, ¶ 60, 131 P.3d 208 (Parrish, J.,
concurring)).
    ¶28 Bearing these interpretive tenets in mind, we construe the
Domicile Provision to make two points clear, leaving no room for
ambiguity. First, the presumption of domicile that results from
claiming a primary residential property tax exemption is
rebuttable. And second, contrary to the Tax Commission‘s overly
narrow interpretation, taxpayers are not statutorily barred from
having a meaningful opportunity to rebut the presumption.




                                 7
                       BUCK v. TAX COMMISSION
                         Opinion of the Court
    ¶29 On the first point, we assume without deciding that the
Bucks claimed a residential property exemption on their Utah
residence.8 Under the Domicile Provision, such a claim
unmistakably creates ―a rebuttable presumption‖ the Bucks ―have
domicile in this state.‖ UTAH CODE § 59-10-136(2)(a).9 This much is
uncontested.
    ¶30 What is contested, however, is the second point: whether
the Domicile Provision affords the Bucks a meaningful shot at
rebutting the presumption. And to get at the answer to this
question, we need to properly understand the workings of IITA in
general and subsections (1), (2), and (3) of the Domicile Provision
in particular.
      ¶31 As we noted at the outset of this opinion, where an
individual is domiciled can have substantial tax consequences. For
example, it is ―a well-established principle of interstate . . . taxation
. . . that a jurisdiction . . . may tax all the income of its residents,
even income earned outside the taxing jurisdiction.‖ Okla. Tax
Comm’n v. Chickasaw Nation, 515 U.S. 450, 462–63 (1995) (footnote
omitted).
    ¶32 In line with this ―well-established principle,‖ id., Utah
levies a yearly tax on ―the state taxable income‖ of its ―resident
individual[s].‖ UTAH CODE § 59-10-104(1). A ―resident individual,‖
in turn, is defined to include one who is ―domiciled in this state.‖
Id. § 59-10-103(1)(q)(i).
    ¶33 As such, the $400,000 question in this case is whether the
Bucks were domiciled in Utah in 2012. Subsections (1), (2), and (3)
of the Domicile Provision, taken together, provide the answer.
    ¶34 When courts refer to domicile, they are referring generally
to ―‘[t]he place at which a person has been physically present and
that the person regards as home‘ or ‗a person‘s true, fixed,
principal, and permanent home, to which that person intends to

___________________________________________________________
   8 In addition to asserting the Tax Commission erred in limiting
the evidence of domicile it could consider, the Bucks also argue the
Commission wrongly concluded they had claimed a residential
property exemption on their Utah residence.
   9It is worth noting that ―[i]f an individual is considered to have
domicile in this state,‖ then ―the individual‘s spouse‖ is also
―considered to have domicile‖ here. UTAH CODE § 59-10-136(5)(a).


                                   8
                         Cite as: 2022 UT 11
                        Opinion of the Court
return and remain even though currently residing elsewhere.‘‖
Lilly v. Lilly, 2011 UT App 53, ¶ 13, 250 P.3d 994 (alteration in
original) (quoting BLACK‘S LAW DICTIONARY 558 (9th ed. 2009)).
And in applying these rather orthodox principles of domicile,
courts look to a multiplicity of factors including, but most certainly
not limited to, ―the places where the [individual] exercises civil
and political rights, pays taxes, owns real and personal property,
has driver‘s and other licenses, maintains bank accounts, belongs
to clubs and churches, has places of business or employment, and
maintains a home for his [or her] family.‖ Coury v. Prot, 85 F.3d
244, 251 (5th Cir. 1996). ―No single factor is determinative.‖ Id.
    ¶35 Subsection (3) of the Domicile Provision largely reflects
these principles and factors. With regard to the principles, we are
told in (3)(a) that an ‖individual is considered to have domicile in‖
Utah if:
       (i) the individual or the individual‘s spouse has a
       permanent home in this state to which the individual
       or the individual‘s spouse intends to return after
       being absent; and (ii) the individual or the
       individual‘s spouse has voluntarily fixed the
       individual‘s or the individual‘s spouse‘s habitation in
       this state, not for a special or temporary purpose, but
       with the intent of making a permanent home.
UTAH CODE § 59-10-136(3)(a).
   ¶36 With regard to the factors, we are instructed in (3)(b) that
the (3)(a) determination of domicile
       shall be based on the preponderance of the evidence,
       taking into consideration the totality of the following
       facts and circumstances: (i) whether the individual or
       the individual‘s spouse has a driver license in this
       state; (ii) whether a dependent with respect to whom
       the individual or the individual‘s spouse claims a
       personal exemption on the individual‘s or
       individual‘s spouse‘s federal individual income tax
       return is a resident student in accordance with
       [s]ection 53B-8-102 who is enrolled in an institution
       of higher education described in [s]ection 53B-2-101
       in this state; (iii) the nature and quality of the living
       accommodations that the individual or the
       individual‘s spouse has in this state as compared to
       another state; (iv) the presence in this state of a
       spouse or dependent with respect to whom the

                                  9
                         BUCK v. TAX COMMISSION
                          Opinion of the Court
       individual or the individual‘s spouse claims a
       personal exemption on the individual‘s or
       individual‘s spouse‘s federal individual income tax
       return; (v) the physical location in which earned
       income as defined in [s]ection 32(c)(2), Internal
       Revenue Code, is earned by the individual or the
       individual‘s spouse; (vi) the state of registration of a
       vehicle as defined in [s]ection 59-12-102 owned or
       leased by the individual or the individual‘s spouse;
       (vii) whether the individual or the individual‘s
       spouse is a member of a church, a club, or another
       similar organization in this state; (viii) whether the
       individual or the individual‘s spouse lists an address
       in this state on mail, a telephone listing, a listing in
       an      official government       publication,     other
       correspondence, or another similar item; (ix) whether
       the individual or the individual‘s spouse lists an
       address in this state on a state or federal tax return;
       (x) whether the individual or the individual‘s spouse
       asserts residency in this state on a document, other
       than an individual income tax return filed under this
       chapter, filed with or provided to a court or other
       governmental entity; (xi) the failure of an individual
       or the individual‘s spouse to obtain a permit or
       license normally required of a resident of the state for
       which the individual or the individual‘s spouse
       asserts to have domicile; or (xii) whether the
       individual is an individual described in [s]ubsection
       (1)(b).
Id. § 59-10-136(3)(b).
    ¶37 In addition to, in effect, codifying the conventional
approach to domicile, the Domicile Provision lays out situation-
specific rules in subsections (1) and (2). Under subsection (1), an
individual is ―considered to have domicile‖ in Utah if ―a
dependent with respect to whom the individual . . . claims a
personal exemption on the individual‘s‖ federal return is enrolled
in a public kindergarten, elementary, or secondary ―school in this
state‖ or if ―the individual or the individual‘s spouse is a resident
student‖ enrolled in certain in-state institutions of higher
education. Id. § 59-10-136(1)(a). This is an unbending presumption,
meaning, if established, it cannot be rebutted.
   ¶38 Subsection (2) of the provision expands the list of
individuals presumed domiciled here. Under (2)(a), this group

                                  10
                          Cite as: 2022 UT 11
                         Opinion of the Court
includes those individuals, like the Bucks, who claim ―a residential
exemption‖ for their ―primary residence.‖10 Id. § 59-10-136(2)(a).
But unlike subsection (1), this presumption is unquestionably
―rebuttable.‖ Id. § 59-10-136(2).
    ¶39 The Tax Commission would have us cobble these three
subsections together to allow them to ―consider only‖ a taxpayer‘s
―actions or inactions related to the residential property tax
exemption‖ when applying the presumption under (2)(a). Thus,
the Commission‘s position seems to be that the only evidence
relevant to rebutting the subsection (2)(a) presumption is evidence
that goes to the application of the residential property tax
exemption itself.
    ¶40 For textual support, the Tax Commission relies on the
following clause from subsection (3)(a): ―Subject to [s]ubsection
(3)(b), if the requirements of [s]ubsection (1) or (2) are not met for
an individual to be considered to have domicile in this state, the
individual is considered to have domicile in this state if‖
subsections (3)(a)(i) and (3)(a)(ii) are satisfied. Id. § 59-10-136(3)(a).
In the Commission‘s eyes, the first if clause requires that it ―first
determine whether [t]axpayers are domiciled in Utah under
sections 136(1) or (2) before considering any domicile factors listed
in section 136(3).‖ Furthermore, according to the Commission,
allowing taxpayers to use evidence beyond that tied to ―their
actions or inactions regarding their residential exemption‖ to rebut
―the presumption of domicile under section 136(2)(a)‖ would
eviscerate the first if clause.
     ¶41 We struggle to see the Commission‘s point. When it comes
to rebutting the subsection (2)(a) presumption of domicile, the Tax
Commission‘s interpretation confines taxpayers to evidence of
their actions or inactions regarding the residential exemption itself.
This is not rebuttal evidence; rather, this is evidence of whether the
presumption even applies. Consider a hypothetical rule that says,
―there is a rebuttable presumption that an individual who holds
title to a vehicle was driving it at the time of any accident

___________________________________________________________
   10 Although not relevant to this case, this group also includes
those who are registered to vote in Utah (subsection (2)(b)) and
those who ―assert[] residency in this state for purposes of filing an
individual income tax return‖ (subsection (2)(c)). UTAH CODE § 59-
10-136(2)(b)–(c).


                                   11
                     BUCK v. TAX COMMISSION
                       Opinion of the Court
involving the vehicle.‖ Under the Commission‘s approach, the
only evidence a vehicle owner could put on to establish they were
not behind the wheel at the time of an accident is evidence of their
actions or inactions regarding title to the vehicle. This view is
fundamentally and fatally flawed because it confuses evidence
establishing a presumption with evidence relevant to overcoming,
i.e., rebutting, the presumption.
    ¶42 One of our well-established contextual canons of statutory
construction—the surplusage canon—helps illuminate the
problem with the Tax Commission‘s view. Under the
Commission‘s approach, the ―rebuttable presumption‖ provision
in subsection (2) carries no water. Scrap it altogether, and
taxpayers could still put on evidence of their action or inaction
regarding the residential exemption. In other words, taxpayers
could still put on evidence indicating they did not ―claim[] a
residential exemption.‖ UTAH CODE § 59-10-136(2)(a). This
outcome puts subsection (2) on the same footing with subsection
(1), which creates a ―categorical‖ or non-rebuttable presumption,
as the Tax Commission concedes.11 Such an interpretation violates
the surplusage canon and, under our jurisprudence, is anathema.
See ANTONIN SCALIA & BRYAN A. GARNER, READING LAW: THE
INTERPRETATION OF LEGAL TEXTS 174 (2012) (―If possible, every
word and every provision is to be given effect . . . . None should
needlessly be given an interpretation that causes it . . . to have no
consequence‖).
    ¶43 We think it inconceivable that the Utah Legislature
labored to create a rebuttable presumption that, in effect, is
irrebuttable. Hence, we conclude that Tax Commission‘s
interpretation is not reasonable, and we reject it.
    ¶44 The Bucks, on the other hand, read subsections (1), (2), and
(3) together in a common-sense way that gives meaning to each
section of the Domicile Provision. In the Bucks‘ view, the Tax
Commission would first determine if an individual or the
individual‘s spouse or dependent is enrolled in an educational
___________________________________________________________
   11 Even though the subsection (1) presumption is categorical,
there is no doubt that taxpayers could put on evidence they are not
subject to it. For example, taxpayers could introduce facts showing
their dependents were not ―enrolled in a public kindergarten . . . in
this state‖ during the tax year in question. UTAH CODE § 59-10-
136(1)(a)(i).


                                 12
                         Cite as: 2022 UT 11
                        Opinion of the Court
institution in this state in a way that triggers subsection (1). See
supra ¶ 37. If so, and absent application of subsection (4), which
has no perch in this case, the individual is domiciled in Utah for
purposes of IITA. Full stop.
    ¶45 If subsection (1) does not apply, the Tax Commission
would turn to subsection (2) and determine if the individual
claimed the residential exemption or otherwise triggered the
application of this subsection. See supra ¶ 38. Unlike under
subsection (1), however, the individual may rebut this
presumption.
     ¶46 Subsection (3), in the Bucks‘ view, serves as IITA‘s catch-
all domicile provision. Pursuant to this subsection, individuals not
subject to the situation-specific rules of subsections (1) and (2) may
still be considered domiciled in Utah if, after ―taking into
consideration the totality of the . . . facts and circumstances‖ set
forth in subsection (3)(b), the ―preponderance of the evidence‖
weighs in favor of domicile. See supra ¶¶ 35–36. And these so
happen to be many of the same facts and circumstances the Bucks
presented evidence on before the Tax Commission in their bid to
overcome the subsection (2) presumption.
    ¶47 With the benefit of hindsight and focused briefing, it is
often the case that we perceive ways in which statutory language
could be improved. Section 136 is no exception: The legislature
could have explicitly said taxpayers are not barred from relying on
some or all of the subsection (3) factors in overcoming the
subsection (2) presumption. But clairvoyance and perfection have
never been the benchmarks by which we measure ambiguity. No,
we focus on if, in reading the relevant provisions together, there
are competing reasonable interpretations. Here, there are not. For
the reasons we have expressed, only the Bucks‘ take survives our
reasonableness inquiry.
    ¶48 What is more, even if we were to stretch and credit the
Commission‘s interpretation as a reasonable one, resulting in an
ambiguity, the Commission would still lose. As the Bucks and
amicus curiae the American College of Tax Counsel ably point out,
the Commission‘s interpretation raises several constitutional
issues.12 And the Attorney General‘s decision not to offer a defense

___________________________________________________________
    The Bucks contend the Tax Commission‘s application of the
   12

Domicile Provision (1) denies them due process because ―it doesn‘t
                                                      (continued . . .)
                                 13
                      BUCK v. TAX COMMISSION
                        Opinion of the Court
of the statute in light of this briefing provides us with a sufficient
basis to conclude that there are serious problems attendant to the
Commission‘s view. Accordingly, one of our prime expected-
meaning canons—the constitutional-doubt canon—would heavily
favor the Bucks‘ read of the Domicile Provision and cause us to
reject the Commission‘s position.
      II. FOR PURPOSES OF IITA, THE BUCKS WERE NOT
                DOMICILED IN UTAH IN 2012
   ¶49 Having rejected the Tax Commission‘s flawed, overly
narrow construction of the Domicile Provision, we apply the
uncontested facts to the statute to determine whether the Bucks
were domiciled in Utah during the 2012 tax year. They were not.
    ¶50 The uncontested facts overwhelmingly support the Bucks‘
contention that they were domiciled in Florida in 2012. We list
these facts at length in paragraphs five through twenty-two above
but recount just a few here as a refresher: John‘s work was based
out of Florida, see UTAH CODE § 59-10-136(3)(b)(v); the children
were enrolled in school in Florida; the Bucks held Florida driver
licenses, see id. § 50-10-136(3)(b)(i); the nature and quality of the
Bucks‘ living arrangements favored Florida, see id. § 59-10-
136(3)(b)(iii); and the Bucks lives revolved around Florida, see id. §
59-10-136(3)(b)(vii). Indeed, the Tax Commission offered no
response to the Bucks‘ observation to us that the Commission‘s
Auditing Division ―made no serious attempt to contest that the
facts demonstrate the Bucks were actually domiciled in Florida‖ in
2012.
    ¶51 In short, the Tax Commission put all of its eggs in its
interpretative basket, effectively conceding that if its assessment of
the law failed to carry the day, the facts would compel us to rule
for the Bucks. We agree.




permit a fair opportunity to rebut a presumption of Utah domicile
even when that presumption is factually incorrect;‖ (2) ―as
applied[,] discriminates against persons who reside and/or are
domiciled outside of Utah‖ in violation of the Privileges and
Immunities Clause; and (3) unreasonably burdens interstate
commerce. The brief of amicus curiae the American College of Tax
Counsel expands on these and other constitutional issues.


                                 14
                        Cite as: 2022 UT 11
                       Opinion of the Court
                           CONCLUSION
   ¶52 We are not unsympathetic to the Tax Commission‘s
preference for bright-line rules when it comes to determining
domicile. Such rules promote uniformity and predictability and
can often reduce transaction costs associated with fuzzy standards.
But they can also lead to arbitrary and nonsensical outcomes, i.e.,
the case here.
   ¶53 Still, absent applying the absurdity doctrine or striking
down the Domicile Provision as unconstitutional, we would be
duty-bound to uphold the Tax Commission‘s view if the plain
language supported it. But for the reasons we have identified, it
does not. Consequently, we reverse the Commission‘s
determination.




                                15